Exhibit 99.1 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC. COMBINED FINANCIAL STATEMENTS AS OF AND FOR THE YEARS ENDED DECEMBER 31, 2 INDEX TO COMBINED FINANCIAL STATEMENTS Report of Independent Auditors 3 Combined Balance Sheets as of December 31, 2011 and December 31, 2010 4 Combined Statements of Operations for the years ended December 31, 2011 and December 31, 2010 5 Combined Statements of Changes in Net Parent Company Investment for the years ended December 31, 2011 andDecember 31, 2010 6 Combined Statements of Cash Flows for the years ended December 31, 2011 and December 31, 2010 7 Notes to Combined Financial Statements for the years ended December 31, 2011 and December 31, 2010 8 2 Report of Independent Auditors To The Board of Directors and Shareholders of Trident Microsystems, Inc. In our opinion, the accompanying combined balance sheetsand the related combined statements of operations, of changes in net parent company investment and of cash flows present fairly, in all material respects, the financial position of the Digital Television Business of Trident Microsystems, Inc. (the Business) at December 31, 2011 and 2010,and the results of its operations and its cash flows for the years ended December 31, 2011 and 2010 in conformity with accounting principles generally accepted in the United States of America.These financial statements are the responsibility of the Business’ management.Our responsibility is to express an opinion on these financial statements based on our audit.We conducted our audit of these statements in accordance with auditing standards generally accepted in the United States of America.Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. As disclosed in Note 14, substantially all of the Digital Television Business was sold on May 4, 2012 and June 1, 2012. /s/PricewaterhouseCoopers LLP San Jose, CA July 17, 2012 3 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC. COMBINED BALANCE SHEETS December 31, December 31, (in thousands) ASSETS Current assets: Cash $ $ Accounts receivable, net Accounts receivable from related party Inventories Notes receivable from related party Prepaid expenses and other current assets Total current assets Property and equipment, net Acquired intangible assets, net Other assets Total assets $ $ LIABILITIES AND NET PARENT COMPANY INVESTMENT Current liabilities: Accounts payable $ $ Accounts payable to related parties Accrued expenses and other current liabilities Deferred margin Income taxes payable Total current liabilities Non-current income taxes payable Other long-term liabilities Total liabilities Commitments and contingencies (Note 11) Net parent company investment: Net parent company investment Total liabilities and net parent company investment $ $ The accompanying notes are an integral part of these combined financial statements. 4 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC. COMBINED STATEMENTS OF OPERATIONS Year Ended Year Ended December 31, December 31, (in thousands) Net revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Selling, general and administrative Goodwill impairment — Restructuring charges Total operating expenses Loss from operations ) ) Gain on acquisition — Interest income (expense), net — Other income (expense), net ) Loss before provision for income taxes ) ) Provision for income taxes Net Loss $ ) $ ) The accompanying notes are an integral part of these combined financial statements. 5 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC COMBINED STATEMENTS OF CHANGES IN NET PARENT COMPANY INVESTMENT Net Parent Company Investment (in thousands) Balance at December 31, 2009 $ Net Loss ) Net Investment from Trident Balance at December 31, 2010 Net Loss ) Net Investment from Trident Balance at December 31, 2011 $ The accompanying notes are an integral part of these combined financial statements. 6 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC. COMBINED STATEMENTS OF CASH FLOWS Year Ended Year Ended December 31, December 31, (in thousands) Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Depreciation and amortization Amortization of acquisition-related intangible assets Impairment of technology licenses and prepaid royalties Impairment of Goodwill — Gain on acquisition — ) Loss from sale of fixed assets 13 Deferred income taxes ) Corporate and shared overhead costs funded by Trident Changes in operating assets and liabilities, net of effect of acquisitions: Accounts receivable ) Accounts receivable from related party ) Inventories ) Notes receivable from related parties — Prepaid expenses and other current assets ) Accounts payable ) Accounts payable to related party ) Accrued expenses and other liabilities ) Deferred margin Income taxes payable Net cash used in operating activities ) ) Cash flows from investing activities: Purchases of property and equipment ) ) Purchases of technology licenses ) ) Net cash used by investing activities ) ) Cash flows from financing activities: Net Trident investment ) Net cash provided by financing activities ) Net decrease in cash ) ) Cash at beginning of year Cash at end of year $ $ Supplemental schedule of noncash investing and financing activities: Asset transfers from Trident, due to acquisition — Asset transfers to Trident — ) Liability transfers to Trident — The accompanying notes are an integral part of these combined financial statements. 7 DIGITAL TELEVISION BUSINESS OF TRIDENT MICROSYSTEMS, INC. NOTESTO COMBINED FINANCIAL STATEMENTS 1.DESCRIPTION OF BUSINESS AND BASIS OF PRESENTATION Trident Microsystems, Inc., (including its subsidiaries, referred to collectively as “Trident” or the “Company”) with headquarters in Sunnyvale, California, is a provider of high-performance multimedia semiconductor solutions for the digital home entertainment market, delivering an extensive range of platform solutions that enhance the consumer experience in the Connected Home and select Consumer Electronics (CE) products. The Digital Television business (“DTV” or the “Business") is a business product line of Trident that operates in various Trident wholly-owned entities throughout the world. Trident’s digital television products include system-on-a-chip (SoCs) and discrete components for worldwide LCD, plasma and 3D televisions. The Company has in its line of digital television products, a fully integrated 45nm digital television SoC platform, providing our customers with advanced picture quality independent of signal input, supporting advanced video technologies such as 3D and providing superior connectivity technologies. Complete reference designs that help manufacturers reduce cost and speed time-to-market are available, and can be bundled with a range of operating systems, middleware, drivers and development tools. Basis of Presentation The accompanying combined financial statements have been prepared in accordance with accounting principles generally accepted in the U.S. (“U.S. GAAP”) from the consolidated financial statements and accounting records of Trident using the historical results of operations and historical cost basis of the assets and liabilities of Trident that comprise DTV. These combined financial statements have been prepared on a combined basis as DTV represents a portion of Trident’s business and does not constitute a separate legal entity. The historical results of operations, financial position, and cash flows of DTV may not be indicative of what they would actually have been had DTV been a separate stand-alone entity, nor are they indicative of what DTV’s results of operations, financial position and cash flows may be in the future. The combined financial statements have been prepared solely for purposes of Trident’s sale of DTV to demonstrate the historical results of operations, financial position, and cash flows of DTV for the indicated periods under Trident’s management. The accompanying combined financial statements only include assets and liabilities that are specifically attributable to DTV. Costs directly related to DTV have been entirely attributed to DTV in the accompanying combined financial statements. DTV also receives services and support functions from Trident. DTV’s operations are dependent upon Trident’s ability to perform these services and support functions. The costs associated with these services and support functions have been allocated to DTV using methodologies primarily based on proportionate revenues, expenses or headcount of DTV compared to Trident, which is considered to be most meaningful in the circumstances and a reasonable reflection of the utilization of services provided to DTV. These allocated costs are primarily related to corporate administrative expenses, employee related costs, for corporate and shared employees, and rental and usage fees for shared assets for the following functional groups: information technology, legal services, accounting and finance services, human resources, marketing and product support, product development, customer support, treasury, facility and other corporate and infrastructural services.All such amounts have been deemed to have been paid by DTV to Trident in the period in which the costs were recorded.These allocated costs are recorded primarily in cost of revenues, research and development (“R&D”), and selling, general and administrative (“SG&A”) expenses in the Combined Statements of Operations and described in more detail in Note 9. Income taxes have been accounted for in these combined financial statements as described in Note 6. 8 For each of Trident’s businesses, Trident used a centralized approach to cash management and financing of its operations. Central treasury activities include the investment of surplus cash and interest rate management.Accordingly, none of the cash or other financial contracts used at Trident's corporate level have been reflected in these combined financial statements. All Trident funding to DTV since inception has been accounted for as a capital contribution from Trident and all cash remittances from DTV to Trident have been accounted for as distributions to Trident, including allocation of Trident expenses and settlement of transactions with Trident,reflected within net parent company investment in invested equity in the Combined Balance Sheets. In addition, the net parent company investment represents Trident’s interest in the recorded net assets of DTV and represents the cumulative net investment by Trident in DTV through the dates presented and includes cumulative operating results. Management believes the assumptions and allocations underlying the combined financial statements are reasonable and appropriate under the circumstances. The expenses and cost allocations have been determined on a basis considered by Trident to be a reasonable reflection of the utilization of services provided to or the benefit received by DTV during the periods presented. However, these assumptions and allocations are not necessarily indicative of the costs DTV would have incurred if it had operated on a standalone basis or as an entity independent of Trident. While the Debtors have filed for and been granted creditor protection (discussed further below), these combined financial statements continue to be prepared using the going concern basis. As described in Note 14, Trident’s sale of substantially all of the DTV assets to Sigma Designs, Inc. (“Sigma Designs”) and Cambridge Silicon Radio Limited (“CSR”) closed on May 4, 2012 and June 1, 2012. Concentration of Risk, Customers and Key Suppliers DTV is subject to certain risks and uncertainties and believes changes in any of the following areas could have a material adverse effect on DTV's future financial position or results of operations or cash flows: new product development, including market receptiveness, litigation or claims against DTV based on intellectual property, patent, product regulatory or other factors, competition from other products, general economic conditions, the ability to attract and retain qualified employees and ultimately to sustain profitable operations. The semiconductor industry is characterized by rapid technological change, competition, competitive pricing pressures and cyclical market patterns.DTV's financial results are affected by a wide variety of factors, including general economic conditions specific to the semiconductor industry and DTV's particular market, the timely implementation of new products, new manufacturing process technologies and the ability to safeguard patents and intellectual property in a rapidly evolving market.In addition, the semiconductor market has historically been cyclical and subject to significant economic downturns.As a result, DTV may experience significant period-to-period fluctuations in operating results due to the factors mentioned above or other factors. Ongoing credit evaluations are performed on the financial condition of DTV's customers.Collateral from its customers is not required.Credit losses have not been significant in DTV's historical experience. Refer to Note 8 for revenues and accounts receivable from customers who individually accounted for more than 10% of the respective balances. Voluntary Petition for Relief On January 4, 2012 (the “Petition Date”), after extensive consideration of all other alternatives, with the unanimous decision of the Board of Directors after thorough consultation with advisors, Trident Microsystems, Inc. and its wholly-owned subsidiary, Trident Microsystems (Far East) Ltd., a Cayman Islands corporation,(collectively, the “Debtors”) initiated bankruptcy proceedings (the “Chapter 11 Proceedings”) by each filing a voluntary petition (the “Chapter 11 Petition”) for relief under Chapter 11 of the United States Bankruptcy Code in the United States Bankruptcy Court for the District of Delaware (the “U.S. Court”). Also, on the Petition Date, Trident Microsystems (Far East) Ltd. initiated winding up proceedings (the “Cayman Proceedings” and together with the Chapter 11 Proceedings, the “Creditor Protection Proceedings”) by filing a winding up petition to the Grand Courtof the Cayman Islands (the “Cayman Court”) seeking the appointment of Gordon MacRae and Eleanor Fisher as joint provisional liquidators of the Company.In order to implement a framework of general principles to address the basic administrative and procedural issues arising out of the simultaneous administration of the Cayman Proceedings and the Chapter 11 Proceedings, the U.S. Court and the Cayman Court have approved a cross-border insolvency protocol. The Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 852, “Reorganizations,” is applicable to companies that have filed petitions under applicable bankruptcy code provisions and as a result of the Creditor Protection Proceedings is applicable to Trident. DTV adopted the provisions of ASC 852 as of January 4, 2012 and accordingly, these combined financial statements for the years ended December 31, 2011 and December 31, 2010 do not reflect the provisions of ASC 852. The combined financial statements do not purport to reflect or provide for the consequences of the Creditor Protection Proceedings. In particular, such combined financial statements do not purport to show: (a) as to assets, their realizable value on a liquidation basis or their availability to satisfy liabilities; (b) as to pre-petition liabilities, all amounts that may be allowed for claims or contingencies, or the status and priority thereof, or the amounts at which they may ultimately be settled; or (c) as to shareholders’ accounts, the effect of any changes that may be made in Trident’s capitalization. 9 2.SIGNIFICANT ACCOUNTING POLICIES Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the combined financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from these estimates. Net Parent Company Investment The net parent company investment represents Trident’s interest in the recorded net assets of the Business, the cumulative net investment by Trident in the Business through the dates presented and includes the Business’ cumulative operating results.All significant transactions and balances between operations within the Business have been eliminated in combination. All transactions between the Business and Trident are considered to be effectively settled through the net parent company investment at the time the transactions are recorded. Foreign Currency Remeasurement The Business uses the U.S.dollar as the functional currency for all of its foreign subsidiaries. Sales and purchase transactions are generally denominated in U.S.dollars. The Business has not engaged in hedging transactions to reduce its foreign currency exposure to such fluctuations; however, it may take action in the future to reduce its foreign exchange risk. Gains and losses from foreign currency remeasurements are included in “Other income (expense), net” in the Statements of Operations. Cash Cash consists of highly liquid investments purchased with an original maturity of ninety days or less from the date of purchase.Trident uses a centralized approach to cash management and financing of its operations.Transactions relating to the Business are accounted for through the Trident net investment account for DTV.Accordingly, none of Trident’s cash has been assigned to the Business in these combined financial statements.Cash in the Combined Balance Sheets represent amounts held locally by the DTV operations in France, Germany, Japan, The Netherlands and Beijing, China. Fair Value of Financial Instruments Currently, the financial instruments of the Business consist principally of accounts receivable, notes receivable and accounts payable. The Business believes that the recorded values of all of its other financial instruments approximate their fair values because of their nature and respective maturity dates or durations. Concentrations of Credit Risk and Other Risk Financial instruments that potentially subject the Business to significant concentrations of credit risk consist principally of cash, notes receivable and trade accounts receivable. A majority of DTV trade receivables is derived from sales to large multinational OEMs who manufacture DTV units, located throughout the world, with a majority located in Asia.The Business performs ongoing credit evaluations of its newly acquired customers’ financial condition and generally requires no collateral to secure accounts receivable. Historically, a relatively small number of customers have accounted for a significant portion of its revenues (refer to Note 8). The DTV products have been manufactured primarily by United Microelectronics Corporation (UMC) and NXP B.V. (refer to Note 9). Inventories Inventories are computed using the lower of cost or market, which approximates actual cost on a first-in-first-out basis. Inventory components are work-in-process and finished goods. Finished goods are reported as inventories until the point of title transfer to the customer. The Business writes down its inventory value for excess and for estimated obsolescence for the difference between the cost of inventory and the estimated market value based upon assumptions about future demand and market conditions. These factors are impacted by market and economic conditions, technology changes, new product introductions and changes in strategic direction and require estimates that may include uncertain elements. Actual demand may differ from forecasted demand, and such differences may have a material effect on recorded inventory values. 10 Long-lived Assets Property and Equipment Property and equipment are stated at cost, less accumulated depreciation and amortization.Major improvements are capitalized, while repairs and maintenance are expensed as incurred.Depreciation and amortization are computed using the straight-line method over the estimated useful lives of the assets.Furniture and fixtures are depreciated over 5 years. Machinery, equipment and software are depreciated over 3 years. Leasehold improvements are depreciated over the shorter of the estimated useful lives of the assets or the lease terms. When assets are retired or otherwise disposed of, the assets and related accumulated depreciation are removed from the accounts.Gains or losses resulting from retirements or disposals are included in “Other income (expense), net” in the Statements of Operations. Depreciation expense specifically attributable to DTV was $5.4 million and $8.4 million for the year ended December 31, 2011 and the year ended December 31, 2010, respectively. Amortizable Intangible Assets The Business has two types of intangible assets:acquisition-related intangible assets and purchased intangible assets from third-party vendors.Purchased intangible assets from third-party vendors are recorded in Other Assets on the Combined Balance Sheets.Intangible assets are carried at cost, net of accumulated amortization. The Business amortizes acquisition-related identified intangibles on a straight-line basis, reflecting the pattern in which the economic benefits of the intangible asset is consumed, over their estimated economic lives of 4 to 5years for core and developed technology, 2 to 3 years for customer relationships, 1year for backlog, 4 to 5years for patents and the contractual term for service agreements. Management evaluates the recoverability of its identifiable intangible assets and long-lived assets in accordance with applicable accounting guidance, which requires the assessment of these assets for recoverability when events or circumstances indicate a potential impairment exists.Trident wrote off $1.5 million during the year ended December 31, 2011 and $1.9 million during the year ended December31, 2010 for technology licenses and prepaid royalties specifically attributable to DTV. Amortization expense for purchased intangible assets from third party vendors specifically attributable to DTV was $9.6 million and $8.1 million for the year ended December 31, 2011 and the year ended December 31, 2010, respectively. Revenue Recognition The Business recognizes revenues upon shipment directly to end customers provided that persuasive evidence of an arrangement exists, delivery has occurred, title has transferred, the price is fixed or determinable, there are no customer acceptance requirements, there are no remaining significant obligations and collectability of the resulting receivable is reasonably assured. The Business records estimated reductions to revenue for customer incentive offerings, including rebates and sales returns allowance in the same period that the related revenue is recognized. The Business’ customer incentive offerings primarily involve volume rebates for its products in various target markets and the Business accrues for 100% of the potential rebates when it is likely that the relevant criteria will be met. A sales returns allowance, which is presented as a reduction to accounts receivable on the Combined Balance Sheets, is established based primarily on historical sales returns, analysis of credit memo data and other known factors at that time. A significant amount of DTV revenue is generated through distributors that may benefit from pricing protection and/or rights of return. The Business defers recognition of product revenue and costs from sales to such distributors until the products are resold by the distributor to the end user customers and records deferred revenue less cost of deferred revenues as a net liability labeled Deferred Margin on the Combined Balance Sheets. At the time of shipment to such distributors, the Business records a trade receivable at the selling price since there is a legally enforceable obligation from the distributor to pay the Business currently for product delivered and relieve inventory for the carrying value of goods shipped since legal title has passed to the distributor. The Business presents any taxes assessed by a governmental authority that are both imposed on and concurrent with our sales on a net basis, excluded from revenues. 11 The Business licenses portions of its intellectual property portfolio, which includes certain patent rights essential to and/or useful in the manufacture and sale of DTV products to third parties. Licensees typically pay a fixed license fee in one or more installments. License fees are recognized over the life of the license agreements. For the year ended December 31, 2011, the Business recorded license revenue of $2.5 million.The Business did not have license revenue for the year ended December 31, 2010. Stock-based Compensation The Business accounts for share-based payments, including grants of stock options and awards to employees and directors, in accordance with applicable accounting guidance, which requires that share-based payments be recognized in its Combined Statements of Operations based on their fair values and the estimated number of shares the Business ultimately expects to vest. The Business recognizes stock-based compensation expense on a straight-line basis over the service period of all stock options and awards other than performance-based restricted stock awards with market conditions. Shipping and Handling Costs Shipping and handling costs are included as a component of cost of revenues. Research and Development Costs Research and development costs are expensed as incurred. These costs primarily include employees’ compensation, consulting fees, software licensing fees and tape-out expenses. Selling, General and Administrative Expenses Selling, general and administrative expenses consist primarily of personnel related expenses including stock-based compensation, commissions paid to sales representatives and distributors and professional fees. Income Taxes The Business does not file separate tax returns, but rather is included in the income tax returns filed by Trident and its subsidiaries in various domestic and foreign jurisdictions. For the purpose of these combined financial statements, the tax provision of the Business was derived from financial information included in the consolidated financial statements of Trident, including allocations and eliminations deemed necessary by management, as though the Business was filing its own separate tax return. Income taxes for the Business are accounted for in accordance with applicable accounting guidance, which requires that deferred tax assets and liabilities be recognized by using enacted tax rates for the effect of temporary differences between the book and tax bases of recorded assets and liabilities. The Business also has to assess the likelihood that it will be able to realize its deferred tax assets. If realization is not more likely than not, the Business is required to record a valuation allowance against deferred tax assets that the Business estimates it will not ultimately realize. The Business believes that it will not ultimately realize a substantial amount of the deferred tax assets recorded on its Combined Balance Sheets. However, should there be a change in the ability to realize deferred tax assets; the valuation allowance against deferred tax assets would be released, resulting in a corresponding reduction in the Business’ tax. Trident manages its tax position for the benefit of its entire portfolio of businesses, and its tax strategies, including utilization of loss carryforwards, are not necessarily reflective of what the Business would have followed as a standalone entity. Losses generated by the Business have been available to and as appropriate were utilized by Trident in its tax strategies with respect to entities or operations not forming part of the Business. Due to difficulties inherent in separating the Business’ results from Trident’s consolidated results during periods pre-dating the periods presented in these combined financial statements, any deferred tax assets in respect of loss carryforwards and tax credits are not recognized in these combined financial statements. In establishing the appropriate income tax valuation allowances the Business assesses its net deferred tax assets based on all available evidence, both positive and negative, to determine whether it is more likely than not that the remaining net deferred tax assets or a portion thereof will be realized. 12 The Business is required to make certain estimates and judgments in determining income tax expense for financial statement purposes. Liabilities for uncertain tax positions are recognized based on the two-step process. The first step is to evaluate the tax position for recognition by determining if the weight of available evidence indicates that it is more likely than not that the position will be sustained on audit, based on the technical merits of the position. The second step requires management to estimate and measure the tax benefit as the largest amount that is more than 50% likely to be realized upon ultimate settlement with the related tax authority. Because the Business is required to determine the probability of various possible outcomes, such estimates are inherently difficult and subjective. These uncertain tax positions are reevaluated on a quarterly basis. This reevaluation is based on factors including, but not limited to, changes in facts or circumstances and changes in tax law. A change in recognition or measurement would result either in the recognition of a tax benefit or in an additional charge to the tax provision for the period.For further information see Note 6. Product Warranty The Business’ products are generally subject to warranty, which provides for the estimated future costs of repair, replacement or customer accommodation upon revenue recognition in the accompanying statements of operations. The Business warrants its products against material defects for a period of time usually between 90days and one year. Advertising Expense Advertising costs are expensed when incurred. Recent Accounting Pronouncements DTV has evaluated recent accounting standards that have been issued or proposed by the Financial Accounting Standards Board (FASB) and other standards-setting bodies. This evaluation did not result in identification of any standards that are applicable to DTV. Accordingly, there is no impact to DTV's combined financial statements and DTV does not expect current issued or proposed standards to have an impact on future periods. Furthermore, as discussed in Note 14, the sale of DTV to Sigma Designs and CSR closed on May 4, 2012 and June 1, 2012. 13 3.COMBINED BALANCE SHEETS COMPONENTS The following tables provide details of selected items presented in the Combined Balance Sheets as December 31, 2011 and 2010. December 31, December 31, (in thousands) Accounts receivable: Accounts receivable, gross $ $ Allowance for sales returns and doubtful accounts ) ) Total accounts receivable $ $ Prepaid Expenses: Prepaid software licenses $ $ VAT receivable Other Total prepaid expenses $ $ Inventories: Work in process $ $ Finished goods Total inventories $ $ Property and equipment, net: Leasehold improvements $ $ Machinery and equipment Software Furniture and fixtures Accumulated depreciation ) ) Total property and equipment, net $ $ Accrued expenses and other current liabilities: Accrued compensation $ $ Accrued NRE Accrued price rebate Accrued royalties Warranty accrual Restructuring accrual Software licenses Accrued professional fees Other Total accrued expenses and other current liabilities $ $ Deferred margin: Deferred revenue on sale of license $ $ — Deferred revenue on shipments to distributors Deferred cost of sales on shipments to distributors ) ) Total deferred margin $ $ 14 4. GOODWILL AND INTANGIBLE ASSETS Goodwill and impairment The following table reflects the changes in the DTV goodwill balances for the periods presented: (in thousands) Balance as of December31, 2009 $ Goodwill acquired — Impairment charge ) Balance as of December31, 2010 $ — The Company performed an annual goodwill impairment analysis in the quarter ended June 30, 2010 and recorded an impairment charge of $7.9 million, due to the excess of the carrying value over the estimated market value for the DTV business. The market approach method and the Company’s stock price at June 30, 2010, were used to determine the estimated market value of the DTV business. Intangible assets and impairment The following table summarizes the components of acquired intangible assets and related accumulated amortization, including impairment, for the periods presented: As of December 31, 2011 As of December 31, 2010 Gross Carrying Amount Accumulated Amortization and Impairment Net Carrying Amount Gross Carrying Amount Accumulated Amortization and Impairment Net Carrying Amount (in thousands) Intangible assets: Core & developed $ $ ) $ $ $ ) $ Customer relationships ) ) Patents ) ) Service agreements ) ) Total $ $ ) $ $ $ ) $ 15 The following table presents details of the amortization of intangible assets specifically attributable to DTV included in cost of revenues, research and development and selling, general and administrative expense categories for the periods presented: Year Ended December 31, Year Ended December 31, (in thousands) Cost of revenues $ $ Operating expenses: Research and development Selling, general and administrative $ $ As of December 31, 2011, the estimated future amortization expense of intangible assets in the table above is as follows: Estimated Amortization (in thousands) Year Ending: $ — 2016 and thereafter — $ DTV evaluates the remaining useful life of intangible assets that are being amortized each reporting period to determine whether events and circumstances warrant a revision to the remaining period of amortization. If the estimate of an intangible asset’s remaining useful life is changed, the remaining carrying amount of the intangible asset is amortized prospectively over the remaining useful life. Intangible assets are evaluated for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable. If an indicator of impairment exists, DTV compares the carrying value of intangible assets to a projection of future undiscounted cash flows attributable to such assets and, in the event that the carrying value exceeds the future undiscounted cash flows, DTV will record an impairment charge equal to the excess of the carrying value over the asset’s fair value. Disclosures for Assets Measured at Fair Value on a Non-Recurring Basis Management evaluates the recoverability of its identifiable intangible assets and long-lived assets in accordance with applicable accounting guidance, which requires the assessment of these assets for recoverability when events or circumstances indicate a potential impairment exists. In determining whether impairment exists, the Company estimates the undiscounted cash flows to be generated from the use and ultimate disposition of these assets. If impairment is indicated based on a comparison of the assets’ carrying values and the undiscounted cash flows, the impairment loss is measured and recorded as the amount by which the carrying amount of the assets exceeds the fair value of the assets. The Business experienced adverse changes from prior expectations during the year ended December 31, 2011which negatively impacted the projected revenues. The Business recognized this as a triggering event and, based on an impairment analysis, determined that the carrying amounts of its intangible assets (an element of asset groups evaluated for impairment) were recoverable taking into account the undiscounted cash flows expected to result from the use of each asset group over its expected useful life. The Business’ cash flow assumptions were established using historical data and internal estimates developed as part of its long-term planning process. 5.WARRANTY PROVISION The Business replaces defective products that are expected to be returned by its customers under its warranty program and includes such estimated product returns in its “Allowance for sales returns” analysis. The following table reflects the changes in the DTV accrued product warranty for expected customer claims related to known product warranty issues for the years ended December31, 2011 and December 31, 2010: 16 Year Ended December 31, Year Ended December 31, (in thousands) Accrued product warranty, beginning of period $ $
